Citation Nr: 0946358	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  09-14 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for beriberi heart 
disease, to include as secondary to ischemic heart disease.  

2.  Entitlement to service connection for coronary artery 
disease.  

3.  Whether new and material evidence has been submitted to 
reopen a service connection claim for posttraumatic stress 
disorder (PTSD).  

4.  Whether new and material evidence has been submitted to 
reopen a service connection claim for a prostate disability.  

5.  Whether new and material evidence has been submitted to 
reopen a service connection claim for a kidney disability.  




REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from July 1946 to April 
1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2008 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the Veteran's claims of service connection 
for beriberi heart disease and coronary artery disease.  The 
RO also found no new and material evidence had been submitted 
to reopen his service connection claims for PTSD and for 
disabilities of the kidney and prostate.  The Veteran 
subsequently perfected appeals of these rating 
determinations.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Competent evidence has not been presented indicating 
beriberi heart disease, to include as secondary to ischemic 
heart disease, was incurred during military service or within 
a year thereafter.  

2.  Competent evidence has not been presented indicating 
coronary artery disease was incurred during military service 
or within a year thereafter.  

3.  In a February 2003 rating decision, the Veteran's claim 
of service connection for a prostate disorder was denied; he 
did not perfect an appeal of this determination.  

4.  In a June 2005 rating decision, the Veteran's application 
to reopen his service connection claims for PTSD and a kidney 
disorder was denied; he did not perfect an appeal of this 
determination.  

5.  Additional evidence received since the February 2003 
rating action is either cumulative or redundant of evidence 
previously of record, does not relate to an unestablished 
fact necessary to substantiate the claim of service 
connection for a prostate disorder, and does not raise a 
reasonable possibility of substantiating the claim.  

6.  Additional evidence received since the June 2005 rating 
action is either cumulative or redundant of evidence 
previously of record, does not relate to an unestablished 
fact necessary to substantiate the claim for service 
connection for PTSD, and does not raise a reasonable 
possibility of substantiating the claim.  

7.  Additional evidence received since the June 2005 rating 
action is either cumulative or redundant of evidence 
previously of record, does not relate to an unestablished 
fact necessary to substantiate the claim for service 
connection for a kidney disorder, and does not raise a 
reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  Beriberi or ischemic heart disease were not incurred in 
active service, nor may they be so presumed.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).  

2.  Coronary artery disease was not incurred in active 
military service, nor may it be so presumed.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).  

3.  The February 2003 rating decision denying service 
connection for a prostate disorder is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2009).  

4.  The June 2005 rating decision denying the application to 
reopen service connection claims for PTSD and a kidney 
disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 20.1103 (2009).  

5.  The evidence received since the February 2003 rating 
action denial is not new and material, and the criteria for 
reopening the claim for service connection for a prostate 
disorder are not met.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).  

6.  The evidence received since the June 2005 rating action 
denial is not new and material, and the criteria for 
reopening the claim for service connection for PTSD are not 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).  

7.  The evidence received since the June 2005 rating action 
denial is not new and material, and the criteria for 
reopening the claim for service connection for a kidney 
disorder are not met.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters issued in January and March 2008, VA notified the 
appellant of the information and evidence needed to 
substantiate and complete his claim, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This letter informed the appellant to 
submit medical evidence relating the claimed disabilities to 
active service and noted other types of evidence the Veteran 
could submit in support of his claims.  The Veteran also was 
informed of when and where to send the evidence.  After 
consideration of the contents of these letters, the Board 
finds that VA has satisfied substantially the requirement 
that the Veteran be advised to submit any additional 
information in support of his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The January 2008 letter also defined new and material 
evidence, advised the Veteran of the reasons for the prior 
denial of the claims of service connection for PTSD and for 
disabilities of the prostate and kidney, and noted the 
evidence needed to substantiate the underlying claims.  That 
correspondence satisfied the notice requirements as defined 
in Kent v. Nicholson, 20 Vet. App. 1 (2006).

As will be explained below in greater detail, the evidence 
does not support granting service connection for beriberi 
heart disease, to include as secondary to ischemic heart 
disease, or for coronary artery disease.  The evidence also 
does not support reopening the Veteran's previously denied 
service connection claims for PTSD and for disabilities of 
the prostate and kidney.  Thus, any failure to develop these 
claims under the VCAA cannot be considered prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
The claimant also has had the opportunity to submit 
additional argument and evidence and to participate 
meaningfully in the adjudication process.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-
connection claim was provided in the January 2008 VCAA notice 
letter, as is now required by Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The Board notes that the Federal Circuit had held previously 
that any error in VCAA notice should be presumed prejudicial 
and VA must bear the burden of proving that such an error did 
not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
The Supreme Court recently reversed the Federal Circuit's 
decision in Sanders, finding it unlawful in light of 38 
U.S.C.A. § 7261(b)(2) which provides that, in conducting 
review of decision of the Board, a court shall take due 
account of the rule of prejudicial error.  The Supreme Court 
essentially held in Sanders that-except in cases where VA 
has failed to meet the first requirement of 38 C.F.R. 
§ 3.159(b) by not informing the claimant of the information 
and evidence necessary to substantiate the claim-(1) the 
burden of proving harmful error must rest with the party 
raising the issue; (2) the Federal Circuit's presumption of 
prejudicial error in Sanders imposed an unreasonable 
evidentiary burden upon VA and encouraged abuse of the 
judicial process; and (3) determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In light of the Supreme Court's recent decision in Sanders, 
the Board finds that any failure to satisfy the duty to 
notify in that regard is not prejudicial.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), rev'd sub nom., 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Because all 
of the appellant's claims are being denied in this decision, 
any question as to the appropriate disability rating or 
effective date is moot.  See Dingess, 19 Vet. App. at 473.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file; the Veteran has not contended 
otherwise.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  VA need not 
conduct an examination or obtain a medical opinion with 
respect to the issue of whether new and material evidence has 
been received to reopen a previously denied claim of 
entitlement to service connection because the duty under 
38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if 
new and material evidence is presented or secured.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The standards of McLendon are not met in this case.  As will 
be explained below in greater detail, because there is no 
competent medical evidence linking the Veteran's claimed PTSD 
and disabilities of the prostate and kidney to active 
service, an examination is not required with respect to these 
claims.  Similarly, because new and material evidence has not 
been submitted to reopen the Veteran's claims of service 
connection for PTSD or for disabilities of the prostate and 
kidney, an examination is not required with respect to any of 
these claims.  In summary, VA has done everything reasonably 
possible to notify and to assist the Veteran and no further 
action is necessary to meet the requirements of the VCAA.



Service connection for Beriberi and Coronary Artery Disease 

The Veteran seeks service connection for beriberi heart 
disease, to include as a residual of ischemic heart disease, 
and coronary artery disease.  Service connection may be 
awarded for a current disability arising from a disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).  Service connection may also be awarded for certain 
disabilities, such as hypertension and valvular heart 
disease, which manifest to a compensable degree within a 
statutorily-prescribed period of time.  38 U.S.C.A. §§ 1112, 
1113, 1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 
3.309 (2009).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

The Veteran's service treatment records appear to be damaged 
and/or incomplete.  Of the records available, they do not 
reflect diagnosis of or treatment for beriberi or ischemic 
heart disease, or coronary artery disease.  He was seen for 
malaria in August 1947.  He received medical care and 
appeared to make a full recovery.  

The Veteran has contended he had service prior to July 1946 
and was a prisoner of war between March and May 1944.  His 
service personnel records are negative for both active 
military service prior to July 1946 and any periods of 
confinement as a prisoner of war.  The Board also observes 
that, on a November 1994 claim for VA benefits, the Veteran 
indicated he had no service as a prisoner of war during any 
period of active service.  In an August 2002 claim, the 
Veteran reported that his only verified period of service was 
from July 1946 to April 1949 with no mention of prior 
service.  

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  
38 C.F.R. § 3.203(a) (2009).  The Veterans Court has held 
that the Secretary has promulgated regulations lawfully 
making service department findings "binding on the VA for 
purposes of establishing service in the U.S. Armed Forces."  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Thus, 
service department findings are binding on VA for purposes of 
establishing service in the U.S. Armed Forces.  Id.  In the 
absence of competent evidence to the contrary, the Board does 
not find the Veteran has status as a former prisoner of war 
for which certain statutory presumptions are warranted.  See 
38 C.F.R. § 3.309(c) (2009).  

More recent private and VA medical treatment records confirm 
the Veteran has current diagnoses of various cardiovascular 
disabilities.  VA treatment records confirm hypertension and 
coronary artery disease, status post coronary artery bypass 
graft.  None of these physicians indicated the Veteran's 
hypertension and/or coronary artery disease began during 
military service or within a year thereafter, however.  

In support of his claim, the Veteran submitted a January 2006 
written statement from I.C.E., M.D.  Dr. I.C.E. stated that 
the Veteran developed beriberi while confined as a prisoner 
of war, and this disorder subsequently resulted in his 
current heart disease.  In his own contentions, as well as 
those of his wife, the Veteran has suggested repeatedly that 
he first manifested symptoms of cardiovascular disease during 
military service.  

The Board finds the preponderance of the evidence is against 
the Veteran's claims of service connection for beriberi or 
ischemic heart disease and/or coronary artery disease.  
Considering first the January 2006 written statement of 
Dr. I.C.E., the Board observes that the Veteran's alleged 
confinement as a prisoner of war has not been verified.  Any 
disease incurred therein, including beriberi, may not be 
service-connected or used as a basis for a current grant of 
service connection.  Additionally, Dr. I.C.E. does not 
indicate the basis for her medical opinion, to include 
personal treatment of the Veteran during or immediately after 
his military service.  Dr. I.C.E. ALSO does not indicate a 
source for his medical history other than the Veteran 
himself.  As Dr. I.C.E.'s statement is based on an 
unsubstantiated medical history, the Board does not find it 
probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(holding that the Board may reject a medical opinion based on 
an inaccurate factual basis).  The remainder of the evidence 
likewise is devoid of a causal link between any in-service 
disease or injury and a current diagnosis of a cardiovascular 
disability, to include hypertension and coronary artery 
disease.  The Veteran separated from active military service 
in 1949 and first was diagnosed with a cardiovascular 
disability in the mid 1990's, nearly 50 years after service 
separation.  

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
Veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the Veteran's entire 
medical history, including a lengthy period of absence of 
complaints).  In the absence of competent evidence suggesting 
onset of ischemic heart disease or coronary artery disease 
during military service, or within a year thereafter, service 
connection for these disabilities must be denied.  

The Veteran himself has alleged that his beriberi or ischemic 
heart disease and coronary artery disease began during 
military service.  Similar contentions have also been 
presented by his wife.  As laypersons, however, they are not 
capable of making medical conclusions and their statements 
regarding causation are not competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  The Board 
acknowledges that lay statements may be competent to support 
a claim for service connection by supporting the occurrence 
of lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Cardiovascular 
disabilities are complex disorders which require specialized 
training for a determination as to diagnosis and causation, 
however, and they are not susceptible of lay opinions on 
etiology.  Accordingly, the lay statements of the Veteran and 
his wife regarding his cardiovascular disability are not 
competent medical evidence.  

New and material evidence

The Veteran seeks to reopen his service connection claims for 
PTSD and disabilities of the kidneys and prostate.  In a 
February 2003 rating decision, the RO denied the Veteran 
service connection for a prostate disorder.  This decision 
was not appealed and became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.204, 20.1103 (2009).  In a June 2005 
rating decision, the RO denied his application to reopen his 
service connection claims for PTSD and a kidney disorder.  
The Veteran also did not initiate appeals of these 
determinations, and they likewise became final.  38 U.S.C.A. 
§ 7105 (West 2002).  

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  New evidence is defined as existing 
evidence not previously submitted to the VA, and material 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the appellant's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the appellant's claim, unless it is inherently false or 
untrue, or if it is in the nature of a statement or other 
assertion, it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69 (1995).  



PTSD

In a June 2005 rating decision, the RO denied the Veteran's 
application to reopen his service connection claim for PTSD 
on the basis that no such disorder was diagnosed following 
service and the Veteran had not established a confirmed in-
service stressor to support such a diagnosis.  See 38 C.F.R. 
§ 3.304(f) (2009).  

Subsequent to the final June 2005 rating decision, the 
Veteran has submitted additional evidence in the form of a 
medical opinion statement from Dr. I.C.E. as well as lay 
statements.  

In her January 2006 written statement, Dr. I.C.E. wrote that 
the Veteran served as a guerilla during World War II and 
engaged in combat against the Japanese.  He also was 
allegedly a prisoner of war from March to May 1944.  The 
Veteran was seen by private physicians following service 
separation and his wife noticed behavioral changes in him.  
Dr. I.C.E. diagnosed PTSD secondary to the Veteran's in-
service stressors.  

The Veteran's service records reflect honorable military 
service from July 1946 to April 1949.  As noted above, 
however, they do not reflect confinement as a prisoner of war 
or participation in combat, as claimed by the Veteran.  While 
the Veteran has claimed military service prior to July 1946, 
no such service has been verified by the appropriate service 
department.  Thus, the Board finds that the Veteran's 
assertions regarding service prior to July 1946 to be 
inherently incredible and entitled to no probative value.  
See 38 C.F.R. § 3.203 (2009).  

While the Veteran's additional evidence received since the 
June 2005 rating decision is new, in that it was not of 
record at the time of the prior final denial, it is not 
material.  Specifically, the January 2006 statement from 
Dr. I.C.E. cannot be considered material as it relies on a 
history of combat and prisoner of war confinement not 
verified in the record.  An opinion based on an inaccurate 
history essentially has no probative value and does not 
qualify as new and material evidence.  See Kightly v. Brown, 
6 Vet. App. 200 (1994).  Dr. I.C.E. does not allege that she 
personally treated the Veteran during military service or 
within a short time thereafter.  She does not state that she 
reviewed his service treatment records or post-service 
medical records or relied upon any source other than the 
Veteran himself.  Thus, because of its unsubstantiated 
factual basis, Dr. I.C.E.'s statement may not be considered 
new and material evidence.  Similarly, the newly submitted 
lay statements from the Veteran and his wife are duplicative 
of evidence of record in his prior claims and are not 
material to reopening his claims.  The Veteran and his wife 
contend he was a prisoner of war and served in combat during 
military service.  These unverified assertions were also of 
record at the time of the prior final denial.  Therefore, 
these submitted lay statements are duplicative of facts 
already established at the time of the prior denial, and are 
not new and material.  As new and material evidence has not 
been received, the Veteran's previously denied claim of 
service connection for PTSD is not reopened.  

Prostate disability

In a February 2003 rating decision, the RO denied the 
Veteran's claim of service connection for a prostate disorder 
on the basis that no such disorder was diagnosed during 
service.  See 38 C.F.R. § 3.303 (2009).  

Subsequent to the final February 2003 rating decision , the 
Veteran has submitted additional evidence in the form of VA 
and private medical treatment records, a private medical 
opinion statement from Dr. I.C.E., and lay statements.  

In her January 2006 written statement, Dr. I.C.E. wrote that 
the Veteran served as a guerilla during World War II and 
engaged in combat against the Japanese.  He also was 
allegedly a prisoner of war from March to May 1944.  
According to Dr. I.C.E., the Veteran developed a prostate 
disease during active military service in 1946, for which he 
consulted a private physician, who suggested an operation.  
Current VA medical treatment records received from a VA 
medical center in New York confirm a diagnosis of benign 
prostatic hypertrophy.  Also, recent private and VA medical 
treatment records confirm he was found to have an elevated 
PSA (prostate-specific antigen) level, and consultation with 
a nephrologist was recommended.  

The Veteran's service records reflect honorable military 
service from July 1946 to April 1949.  As noted above, 
however, they do not reflect confinement as a prisoner of war 
or participation in combat, as claimed by the Veteran.  While 
the Veteran has claimed military service prior to July 1946, 
no such service has been verified by the appropriate service 
department, and thus no such service is accepted by VA.  See 
38 C.F.R. § 3.203 (2009).  

While the Veteran's additional evidence received since the 
February 2003 rating decision is new, in that it was not of 
record at the time of the prior final denial, it is not 
material.  Specifically, the January 2006 statement from 
Dr. I.C.E. cannot be considered material as it relies on a 
history of participation in combat and prisoner of war 
confinement not verified in the record.  An opinion and/or 
diagnosis based on an inaccurate history has essentially no 
probative value, and does not qualify as new and material 
evidence.  See Kightly, 6 Vet. App. at 200.  Also, while 
Dr. I.C.E. states the Veteran consulted a private physician 
for prostate disease in December 1946 during active military 
service, the Board finds no source for that history other 
than the Veteran himself.  Regarding the reported in-service 
private treatment for prostate disease, the Board finds the 
foregoing report to have no probative value as it is merely a 
recitation of the Veteran's self-reported and unsubstantiated 
medical history.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (holding that a bare transcription of lay history is 
not transformed into medical evidence simply because it was 
transcribed by a medical professional).  Thus, Dr. I.C.E.'s 
written statement may not be considered new and material 
evidence.  Similarly, the newly submitted lay statements from 
the Veteran and his wife merely duplicate prior evidence and 
are not material to reopening his claim.  The Veteran and his 
wife contend he was a prisoner of war and served in combat 
during military service, and later developed a prostate 
disorder as a result of a disease or injury incurred therein.  
These assertions also were of record at the time of the prior 
final denial.  Therefore, the newly submitted lay statements 
are duplicative of facts already established at the time of 
the prior denial.  In summary, as new and material evidence 
has not been received, the Veteran's previously denied claim 
of service connection for a prostate disability is not 
reopened.  



Kidney disability

In a June 2005 rating decision, the RO denied the Veteran's 
application to reopen his service connection claim for a 
kidney disability on the basis that no such disorder was 
diagnosed during service.  See 38 C.F.R. § 3.303 (2009).  

Subsequent to the final June 2005 denial, the Veteran has 
submitted additional evidence in support of his claim, in the 
form of VA and private medical treatment records, a private 
medical opinion statement from Dr. I.C.E., M.D., and lay 
statements.  

In her January 2006 written statement, Dr. I.C.E. wrote that 
the Veteran served as a guerilla during World War II and 
engaged in combat against the Japanese.  He also was 
allegedly a prisoner of war from March to May 1944.  
According to Dr. I.C.E., the Veteran developed a kidney 
disorder due to having to hold his urge to urinate during 
combat situations.  As a result, he developed kidney 
infections for which he sought private treatment immediately 
following service with physicians in the Philippines.  Recent 
private and VA medical treatment records confirm he was found 
to have an elevated PSA level, suggestive of a kidney 
disorder, and consultation with a nephrologist was 
recommended.  

The Veteran's service records reflect honorable military 
service from July 1946 to April 1949.  As noted above, 
however, they do not reflect confinement as a prisoner of war 
or participation in combat, as claimed by the Veteran.  While 
the Veteran has claimed military service prior to July 1946, 
no such service has been verified by the appropriate service 
department.  See 38 C.F.R. § 3.203 (2009).  

While the Veteran's additional evidence received since the 
June 2005 rating decision is new, in that it was not of 
record at the time of the prior final denial, it is not 
material, as it does not suggest a disease or injury of the 
kidneys was incurred during any verified period of active 
military service.  Additionally, the January 2006 statement 
from Dr. I.C.E. cannot be considered material, as it relies 
on a history of combat participation and prisoner of war 
confinement not verified in the record.  An opinion and/or 
diagnosis based on an inaccurate history has essentially no 
probative value, and does not qualify as new and material 
evidence.  See Kightly, 6 Vet. App. at 200.  Also, while 
Dr. I.C.E. states the Veteran consulted a private physician 
for a kidney disorder immediately following active military 
service, the Board finds no source for that history other 
than the Veteran himself.  Regarding the reported post-
service private treatment for a kidney infection, the Board 
finds that the foregoing report to have no probative value as 
it is merely a recitation of the Veteran's self-reported and 
unsubstantiated medical history.  See LeShore, 8 Vet. App. 
at 409.  Thus, Dr. I.C.E.'s written statement may not be 
considered new and material evidence.  Similarly, the newly 
submitted lay statements from the Veteran and his wife merely 
duplicate evidence previously of record are not material to 
reopening his claim.  In summary, as new and material 
evidence has not been received, the Veteran's previously 
denied claim of service connection for a kidney disability is 
not reopened  

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for beriberi heart disease, 
to include as secondary to ischemic heart disease, is denied.  

Entitlement to service connection for coronary artery disease 
is denied.  

As new and material evidence has not been received, the 
previously denied claim of service connection for PTSD is not 
reopened.

As new and material evidence has not been received, the 
previously denied claim of service connection for a prostate 
disability is not reopened.

As new and material evidence has not been received, the 
previously denied claim of service connection for a kidney 
disability is not reopened.  



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


